McCulloch, C. J. The county court made an order calling in county warrants for cancellation or reissue, pursuant to the terms of the statute. Crawford & Moses’ Digest, § 1994. No question is raised as to the regularity of the call and strict compliance with the provisions of the statute, but the point of the present case is whether or not warrants drawn on the road fund fall within the class to which the statute authorizing the calling in of warrants refers. In Woodruff County the political townships are made road districts by special statute. Acts 1911, p. 1025. The general statutes of the State provide that,.in the collection of the tax levied pursuant to the Constitution authorizing such a tax, the collector shall keep the taxes collected on the property' of each of the road districts separate, and pay the same into the county treasury “as so much money paid in to the credit of such districts on account of roads and bridges.” Crawford & Moses’ Digest, § 5490. Other sections provide for the appropriation of road funds by the quorum court and the apportionment thereof to the different districts. Crawford & Moses’ Digest, §§ 5495, 5486. Appellee is the holder of a warrant issued by the county court on the treasurer of the county, payable out of the road fund apportioned to a certain district (a warrant which had not been presented for reissnance in response to the call), and this warrant was presented to appellant, as tax collector of the county, in payment of road tax, and, upon the refusal of the collector to accept said warrant, appellee brought this action to compel the acceptance of the warrant. The circuit court granted the relief, and the collector has appealed. This court has already decided that road warrants are “county warrants” within the meaning of the statute supra, which authorizes the calling in of warrants. Monroe County v. Brown, 118 Ark. 524; Izard County v. Vincennes Bridge Co., 122 Ark. 557; A. L. Greenberg Iron Co. v. Wood, 153 Ark. 371. Counsel for appellee seek to distinguish the present case from the cases cited above on the ground that in Woodruff County each political township is a road district,- and that, 'when the road funds are apportioned under the statute to the several road districts, they become district -funds, and not county funds. We are unable to find any point in which the cases can be distinguished from the present one. In the other cases cited there was not involved any statute making a political township a separate r-oad district, but the general statute supra was in force, which provides for the apportionment of road funds among -the several road districts, and we decided in those cases that the statute authorizing the calling in of warrants included road warrants. In the first two cases cited above we did not expressly decide the point now raised, for the reason that it was not presented, but, in each of the cases, road warrants were involved, and we decided that the statute applied to them. In the last case cited (A. L. Greenberg Iron Co. v. Wood), the point involved now was expressly decided adversely to the contention of counsel for appellee in this case. It follows that the circuit court erred in awarding the mandamus, and the judgment is reversed, and the cause dismissed.